      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DONAVAN KROSKA-FLYNN,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                    18-cv-304-wmc
REED RICHARDSON
and JAMIE BARKER,

                            Defendants.


       This court previously granted pro se plaintiff Donovan Kroska-Flynn leave to

proceed under 42 U.S.C. § 1983 on Eighth Amendment claims against two employees of

Stanley Correctional Institution (“Stanley”), Jamie Barker and Reed Richardson, for their

alleged deliberate indifference to his reports of various symptoms caused by Candida, a

fungal infection. Kroska-Flynn has filed motions for preliminary injunction (dkt. ##27,

38), to compel (dkt. #47), to amend his complaint (dkt. ##48-49) and for assistance in

recruiting counsel (dkt. #42). While the court will require defendants to supplement their

response to Kroska-Flynn’s assertions regarding the existence of certain video footage, the

court will deny the balance of Kroska-Flynn’s motions for the reasons set forth below.
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 2 of 17




                                        OPINION

I.     Motion for Preliminary Injunction (dkt. ##27, 38)

       A.     Undisputed Facts1

       Much of the undisputed record relevant to plaintiff’s motion for a preliminary

injunction concerns evidence of his not testing positive for various diseases. For example,

in 2017, while incarcerated at Stanley, Kroska-Flynn underwent numerous blood tests, all

of which were normal. Additionally, he provided a stool sample to test for parasites, which

was normal. On July 28, 2017, Kroska-Flynn also underwent an MRI of his brain, which

showed no signs of a stroke or tumor, nor was there a report of any inflammatory response.

       Shortly after Kroska-Flynn was released from Stanley on June 26, 2018, he also

attended several appointments at Essential Health in Duluth, Minnesota. Those records

similarly do not show that Kroska-Flynn was diagnosed with meningitis. Instead, on July

19, 2018, a family doctor recommended testing for an infection or inflammatory response.

However, Kroska-Flynn declined that testing; instead, he asked for something to “wash it

away.” On August 29, 2018, Kroska-Flynn had a follow-up visit, and the record of that

visit also showed no signs or symptoms of a fungal infection. Kroska-Flynn was revoked

and reincarcerated in September of 2018.

       Kroska-Flynn next attests that in September of 2019, Dr. Cheryl Jean-Pierre ordered

a trial of fluconazole and said that she would schedule an appointment with an infectious

disease specialist for four months. (Kroska-Flynn Decl. (dkt. #29) ¶ 2.) However, Dr.


1
 Except where noted, the court draws the following, undisputed facts from Kroska-Flynn’s
declaration in support of his motion for preliminary injunction and defendants’ evidence in
opposition.

                                            2
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 3 of 17




Jean-Pierre’s notes from that encounter include neither a recommendation for him to see

an infectious disease specialist, nor any order for such an appointment. (See dkt. #29-2,

at 1.) In response, Kroska-Flynn asserts that Dr. Jean-Pierre’s notes must have been

doctored to omit her recommendation, since in the “Assessment/Plan” section of her notes

includes an unfinished sentence starting with “He’ll need the.” (Id.)

       In any event, Kroska-Flynn says that the fluconazole prescribed by Dr. Jean-Pierre

alleviated the itch inside his head, the abnormal sensations in his body, and the rash. (Id.

¶ 5.) Dr. Hoffman also attests that fluconazole would treat a fungal skin infection, but it

would not treat meningitis caused by a fungus. (Hoffman Decl. (dkt. #33) ¶ 17.)

       In September 2019, Kroska-Flynn was transferred to the New Lisbon Correctional

Institution (“New Lisbon”), where he was seen by Dr. Hoffman multiple times to address

his belief that he was suffering from fungal meningitis. However, Dr. Hoffman did not

schedule him for a follow up with an infectious disease specialist, and instead referred him

to the Psychological Services Unit (“PSU”). Specifically, the medical records that Kroska-

Flynn attaches to his declaration show on November 18, 2019, Kroska-Flynn met with Dr.

Hoffman, who noted that Kroska-Flynn has believed he has fungal meningitis since 2017,

and that although he saw a doctor in Duluth for his perceived infection, that doctor did

not treat him for a fungal infection and instead recommended probiotics. (See dkt. #29-

3.) Dr. Hoffman concluded in those notes that:

       I would expect if he had a meningitis, he would have become severely ill and
       probably d[ied] without treatment. I do not believe that an infectious disease
       consult is warranted, nor a spinal tap. I would repeat his labs in a month
       and see him back in 2. He has been seen by the psychologist on the unit,
       and he may actually do best with a referral to a psychiatrist. He does not
       seem happy with a prior trial of medication in 2017.

                                             3
        Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 4 of 17




(Id.)

        Kroska-Flynn subsequently met with Dr. Bret Reynolds, a psychiatrist, who

attempted to prescribe him Abilify, an antidepressant, which Kroska-Flynn refused. Dr.

Reynolds noted in particular:

        The patient seems to fit the diagnosis of delusional disorder . . . . while there
        is a low chance of having improvement of delusional disorder with the
        atypical antipsychotic, I still felt it would be worth trying, but Mr. Kroska is
        quite clear that he is not willing to engage in psychotropic medication
        treatment and so we ended our appointment on a polite and friendly note
        and I tried to assure him that my dictations and comments would not be
        used to “sabotage” his effort to get more intensive care . . . .

(dkt. #29-4.)

        In a declaration submitted in opposition to Kroska-Flynn’s motion, Dr. Hoffman

also attests that he does not believe that Kroska-Flynn suffers from meningitis caused by a

fungus. He bases this opinion on his examinations of Kroska-Flynn, as well as blood test

results from October 7, 2019, January 9, 2019, and January 29, 2020, that did not show

immune system activity or any conditions that require further assessments. Specifically,

Dr. Hoffman obtained blood work showing a normal CBC; a normal erythrocyte

sedimentation rate; a negative urinalysis, hepatitis B core antibody, HIV and tuberculosis.

Dr. Hoffman attests that if Kroska-Flynn were suffering from a yeast or fungal infection or

immune response, the results would not be normal. Similarly, Dr. Hoffman explained that

if Kroska-Flynn had meningitis in 2017, the imaging at that time would have shown an

inflammatory response. For all these reasons, Dr. Hoffman opines that Kroska-Flynn




                                               4
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 5 of 17




should not be treated for meningitis, nor should he be sent for a consultation with an

infectious disease specialist.2

       B.      Analysis

       A preliminary injunction is an “extraordinary equitable remedy that is available only

when the movant shows clear need.” Turnell v. CentiMark Corp., 796 F.3d 656, 661 (7th

Cir. 2015) (internal citation omitted). The Seventh Circuit instructs that a district court

should engage in a two-step analysis in evaluating a request for preliminary relief. “In the

first phase, the party seeking a preliminary injunction must make a threshold showing that:

(1) absent preliminary injunctive relief, he will suffer irreparable harm in the interim prior

to a final resolution; (2) there is no adequate remedy at law; and (3) he has a reasonable

likelihood of success on the merits.” Id. at 661-62. If the moving party meets this first

burden, then the court must weigh the factors against one another in a sliding scale analysis

to determine whether the balance of harms weighs in favor of the moving party or whether

the nonmoving party (or public interest) will be harmed sufficiently, such that the

injunction should be denied. (Id.) The Prison Litigation Reform Act (“PLRA”) further

limits the court’s authority to enter injunctions in the prison context by prescribing that

“remedial injunctive relief must be narrowly drawn, extend no further than necessary to

correct the violation of the Federal right, and use the least intrusive means necessary to

correct the violation of the Federal right.” Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012)

(quoting 18 U.S.C. § 3626(a)(1)(A)).




2Kroska-Flynn is currently incarcerated by the Wisconsin Department of Corrections (“DOC”) at
Chippewa Valley Correctional Treatment Facility (“Chippewa”),

                                              5
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 6 of 17




       In his motion for a preliminary injunction, plaintiff Kroska-Flynn asserts that he

wants to enforce his “right to constitutionally mandated adequate medical treatment” (dkt.

#27), clarifying in his reply brief that he is seeking an order requiring a consult with an

infectious disease specialist at UW-Madison to determine whether he is suffering from

fungal meningitis. Defendants maintain that plaintiff has not made the showing necessary

to justify a preliminary injunction, and at least on the current record, their argument is

well-taken. As an initial matter, plaintiff is not seeking relief from defendants that are

currently part of this lawsuit, which relates to a 2018 treatment for his rash while he was

incarcerated at Stanley.

       Even if the court were to grant plaintiff’s motion to amend as discussed below, and

he were allowed to proceed on claims related to his more recent treatment at New Lisbon,

his evidence does not come close to meeting the threshold requirements for the grant of a

preliminary injunction. In particular, plaintiff has presented no evidence indicating any

need to be seen by an infectious disease specialist, much less that defendants’ decision to

deny that request amounts to deliberate indifference, as opposed to negligence. Instead,

he merely claims that in July of 2019, Dr. Jean-Pierre said she would order him to be seen

by an infectious disease specialist. At least at this point, however, the record of her

contemporaneous treatment notes does not reflect that she even recommended a consult,

much less ordered one. Without supporting evidence, plaintiff has offered this court no

basis to grant preliminary relief.

       Moreover, even if the court had some basis to accept plaintiff’s assertion that

someone modified Dr. Jean-Pierre’s treatment notes as something more than pure


                                            6
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 7 of 17




speculation, or assuming that Dr. Jean-Pierre told plaintiff that she would place an order,

but then forgot to do so, Dr. Hoffman obviously never saw such an order and, on the record

before him, simply disagrees that a separate consultation is necessary. On this record, the

court has no basis to infer that his independent opinion is the product of Dr. Hoffman’s

deliberate indifference, rather than the exercise of his independent medical judgment (or

of any of the health care professionals currently treating plaintiff). See Pyles v. Fahim, 771

F.3d 403, 409 (7th Cir. 2014) (“Disagreement between a prisoner and his doctor, or even

between two medical professionals, about the proper course of treatment generally is

insufficient, by itself, to establish an Eighth Amendment violation.”) (citing Johnson v.

Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006)); see also Arnett v. Webster, 658 F.3d 742,

754 (7th Cir. 2011) (while a prisoner is entitled to reasonable measure to prevent a risk of

harm, he “is not entitled to the best care possible”).

       This, too, is fatal to plaintiff’s obligation, to show some likelihood of success on the

merits of a deliberate indifference claim against Dr. Hoffman in declining to refer him to a

specialist. Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006) (a jury may “infer

deliberate indifference on the basis of a physician’s treatment decision [when] th[at]

decision [is] so far afield of accepted professional standards as to raise the inference that it

was not actually based on a medical judgment.”); see also Pyles, 771 F.3d at 409 (“A prisoner

may establish deliberate indifference by demonstrating that the treatment he received was

‘blatantly inappropriate.’”) (citing Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005)).

       Instead, plaintiff merely asserts that unless he is seen by an infectious disease

specialist and has a spinal tap, it will be impossible to rule out meningitis as the cause of


                                               7
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 8 of 17




his claimed, ongoing discomfort. Similarly, plaintiff further asserts that the blood tests Dr.

Hoffman ran are “unreliable to diagnose meningeal involvement.” (Dkt. #35.) As support

for both assertions, plaintiff cites the following statements from the 2008 Current Medical

Diagnosis and Treatment: “The diagnosis of disseminated Candida is problematic . . .

while blood cultures are positive only 50% of the time in disseminated inflection”; and “A

substantial proportion of individuals who have systemic disease without clinical signs of

meningitis will have meningeal involvement, mandating examination of the cerebrospinal

fluid.” (Dkt. #35 at 4.) Assuming that this recital of the information from this resource

is accurate, plaintiff still has offered no evidence suggesting that he has presented with

symptoms even suggesting that this testing might be necessary to rule out meningitis, much

less sufficient evidence for this court to infer it. On the contrary, as Dr. Hoffman noted,

the medical evidence is that if Kroska-Flynn has actually been suffering from such a severe

infection for so long, he would be presenting with much more severe symptoms, or he

would have died already. Regardless, plaintiff cites no other evidence calling into question

Dr. Hoffman’s medical judgment, nor has he explained why none of the other health care

professionals who have examined him suspected that he is suffering from meningitis or any

other condition requiring him to be seen by a specialist. As such, he not shown any

likelihood of success on the merits of his claim.

       Finally, even assuming that plaintiff could show a likelihood of success on the

merits, he has failed to submit evidence that he is suffering irreparable harm or that there

is no adequate remedy at law. Indeed, beyond his reported symptoms, plaintiff’s medical

records before the court do not suggest that his current medical needs are not being met,


                                              8
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 9 of 17




whether due to untreated meningitis or other serious yet undiagnosed illness. Accordingly,

plaintiff has also failed to show that he has no adequate remedy at law, and his motion for

a preliminary injunction must be denied.




II.    Motion regarding discovery (dkt. #47)

       Also before the court is plaintiff’s assertion that defendants have failed to respond

to his requests to discuss discovery disputes. In response, defendants direct the court to

their formal responses to five of his requests for production of documents, which the court

addresses in order along with plaintiff’s remaining concerns.

       First, plaintiff requested video footage of an April 25, 2017, incident in which he

passed out in his living unit. Defendants responded that no such footage exists because

the video storage system records over earlier footage unless there is a reason to store it

manually, and because no one thought to preserve the video footage from that day, they

cannot produce it. In reply, plaintiff points out that the incident report related to this

event included a comment, “Video evidence was recovered for review.” (Dkt. #57-1, at

3), but this does not establish that the video footage still existed by the time defendants

were asked to produce it, just that it was reviewed for purposes of the earlier incident

report. Absent some evidence that plaintiff contemporaneously asked defendants to retain

the footage, there is little the court can do now in terms of providing relief. That said, the

court will require defendants to follow up to confirm within two weeks that no such footage

was retained and still available for production.




                                              9
     Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 10 of 17




      Second, plaintiff requested all interoffice and intraoffice communications regarding

his medical condition.   Defendants produced 471 pages of his Health Services Unit

(“HSU”) and Psychological Services Unit records in response. They also ran a search of

the institution’s email system for his name, which returned over 9,000 emails that defense

counsel represents were reviewed. So far, from that review, defendants represent they have

produced 41 pages of emails, they are in the process of reviewing emails, and they will

continue to produce responsive emails.     Plaintiff asks that the court follow up with

defendants to ensure that they continue to do so, which seems reasonable. Accordingly,

although further intervention is hopefully unnecessary, the court will direct that

defendants promptly complete their review and advise both plaintiff and the court when

production of any additional, responsive emails will be completed. The court also expects

the parties to work together to ensure that all responsive emails are produced within that

timeframe. Failing that, plaintiff may renew his motion provided he has a good faith basis

to believe that the production is incomplete after consulting with opposing counsel.

      The parties appear to have resolved the third and fourth issues Kroska-Flynn raised.

      Fifth, plaintiff requested copies of Access Management Software user manuals, and

defendants responded that this information is confidential for security reasons and beyond

the scope of discovery. The court is inclined to agree, especially since plaintiff has not

explained why he needs copies of these manuals and in reply only vaguely argues that the

manuals will help him “investigate his deliberate indifference claim.” The court sees no

connection between the two. Accordingly, the court sees no basis to compel defendants to

turn them over.


                                           10
       Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 11 of 17




        In summary, the court will deny plaintiff’s motion to compel in all respects save

that within two weeks: (1) defendants shall either produce the video footage of the April

25, 2017, incident capturing Kroska-Flynn’s fall, or confirm that it was overwritten

subsequent to the writing of the incident report; and (2) defendants shall advise how soon

they can produce to plaintiff any remaining, responsive emails and then fulfill that

obligation, or confirm that all responsive emails have been produced.




III.    Second motion to amend (dkt. ##48, 49)

        Generally speaking, this court freely grants motions to amend. See Fed. R. Civ. P.

15(a)(2). However, “district courts have broad discretion to deny leave to amend where

there is undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies, undue

prejudice to the defendants, or where the amendment would be futile.” Arreola v. Godinez,

546 F.3d 788, 796 (7th Cir. 2008). Since plaintiff’s unexplained year-long delay in seeking

leave to amend will undoubtedly prejudice defendants, the court will deny plaintiff’s

motion, although the amendment would likely be futile regardless.

        Plaintiff seeks to add Eighth Amendment deliberate indifference claims against: an

“Unknown Prison Official” who modified Dr. Jean-Pierre’s notes; Dr. Hoffman; and Dr.

Reynolds — the latter two for their involvement in plaintiff’s medical care between

November 2019 and early 2020, outlined above.              Since plaintiff’s proposed, new

allegations track closely the facts asserted with respect to his request for a preliminary

injunction, although the claims are new, the court will not repeat them here.3




                                             11
     Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 12 of 17




       The court granted plaintiff leave to proceed in this lawsuit on March 11, 2020 (dkt.

#17), multiple months after the events outlined in plaintiff’s proposed amended complaint

occurred.   On June 12, 2020, after conducting the preliminary pretrial conference,

Magistrate Judge Crocker issued an order providing, in relevant part, that to amend his

complaint, plaintiff would need to seek leave of court, emphasizing that the “longer you

wait to ask for leave to amend, the less likely it is that the court will allow you to amend.”

(Dkt. #26, at 4.) Rather than seeking leave to amend at that point, plaintiff instead filed

his motion for a preliminary injunction on July 6, 2020, charging these individuals with

deliberate indifference and submitting evidence of Dr. Hoffman’s and Dr. Reynold’s

treatment in support. This court then directed a response from defendants, who gathered

evidence and sought out Dr. Hoffman’s medical opinion.

       It was not until October 28, 2020, when plaintiff filed his motion to amend. Yet

even at that point -- six months after the court granted him leave to proceed -- plaintiff did

not acknowledge or attempt to provide good cause for his delay; rather, he cited generally

to the broad approval of amendments under Rule 15(a). Requiring defendants to do so

now not only would delay resolution of this lawsuit, but would essentially require them to

reopen their investigation of Drs. Hoffman’s and Reynold’s treatment of plaintiff. Since

plaintiff has offered no good cause for his delay in moving sooner, nor can the court

conceive of one, any claim that he may have against these putative defendants will have to

wait another day in a different suit.

       This question might be a closer call if plaintiff’s proposed amendment did not also

appear incapable of withstanding a motion to dismiss. See Townsel v. DISH Network, LLC,


                                             12
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 13 of 17




668 F.3d 967, 969 (7th Cir. 2012) (measuring an amendment’s futility by its ability to

withstand a motion to dismiss). In particular, given that plaintiff and defendants have

submitted the records of his appointments with Drs. Hoffman and Reynolds, along with

his motion for a preliminary injunction, and those records are central to his claims against

them, the court has considered those submissions in assessing the legal merit in plaintiff’s

proposed amendments. See Fed. R. Civ. P. 10(c); McCready v. eBay, Inc., 453 F.3d 882,

891-92 (7th Cir. 2006) (documents attached to a motion to dismiss are part of the

pleadings if they are referred to in plaintiff’s complaint and central to the claim) (citations

omitted). Reviewing plaintiff’s proposed, additional allegations in conjunction with this

evidence, and that submitted by plaintiff in support of his motion for a preliminary

injunction, they simply to do not support a reasonable inference of deliberate indifference.

       To state an Eighth Amendment claim, plaintiff must allege facts supporting an

inference that his medical treatment demonstrates “deliberate indifference” to a “serious

medical need.” Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Forbes v. Edgar, 112 F.3d

262, 266 (7th Cir. 1997). “Serious medical needs” include (1) life-threatening conditions

or those carrying a risk of permanent serious impairment if left untreated, (2) withholding

of medical care that results in needless pain and suffering, or (3) conditions that have been

“diagnosed by a physician as mandating treatment.” Gutierrez v. Peters, 111 F.3d 1364,

1371 (7th Cir. 1997). “Deliberate indifference” encompasses two elements: (1) awareness

on the part of officials that the prisoner needs medical treatment and (2) disregard of this

risk by conscious failure to take reasonable measures.




                                              13
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 14 of 17




       Although there appears little, if any, medical evidence to support it, the court will

construe plaintiff’s claimed condition to be a serious medical need, since he alleges that it

causes him severe pain and discomfort. Still, he has not alleged a basis to proceed against

the three, proposed defendants on the facts alleged. To start, neither Dr. Hoffman’s nor

Dr. Reynolds’ encounters with Kroska-Flynn support an inference that they failed to take

reasonable measures in response to his symptoms, much less were indifferent to his serious

medical needs. Indeed, plaintiff does not suggest that the treatment records outlined above

inaccurately reflect how he reported his symptoms or these putative defendants’ treatment

decisions.    Although plaintiff obviously disagrees with the refusal to refer him to a

specialist, Dr. Hoffman is entitled to deference with respect to whether it is appropriate to

refer someone to a specialist.3 Further, the record of Dr. Reynolds’ interaction with Kroska-

Flynn does not suggest deliberate indifference; rather, it suggests that Dr. Reynolds was

attempting to work with him to address his mental health issues by suggesting that he take

an anti-depressant. Plaintiff might deny having mental health challenges, but his own

allegation that he suffers from PTSD related to fears about his rash suggest that it was

perfectly acceptable for Dr. Reynolds to discuss the possibility of a medication to treat

depression. Accordingly, it would be unreasonable to infer that either Dr. Hoffman or Dr.

Reynolds failed to exercise medical judgment in responding to Kroska-Flynn’s reported

symptoms.




3
  Dr. Hoffman’s professional opinion related to plaintiff’s condition might suggest that the claims
plaintiff already is proceeding upon in this lawsuit related to any request to see an infectious disease
expert face an uphill battle at summary judgment as well.

                                                  14
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 15 of 17




       Finally, plaintiff would like to proceed against some Unknown Prison Official for

allegedly deleting Dr. Jean-Pierre’s order for an appointment with a specialist, but he has

not alleged any facts related to when this alleged alteration occurred, much less who would

have been responsible.         As importantly, given Dr. Hoffman’s judgment that an

appointment with a specialist was unnecessary, there is no indication that this alleged

alteration impacted Kroska-Flynn’s treatment. Accordingly, the court will deny plaintiff’s

motion to amend, based on his undue delay, the prejudice amending would impose on

defendants, and the likely futility of his claims.




IV.    Motion for assistance in recruiting counsel (dkt. #42)

       The court will also deny without prejudice plaintiff’s motion for assistance in

recruiting counsel.    As previously explained in this lawsuit, civil litigants have no

constitutional or statutory right to the appointment of counsel. E.g., Ray v. Wexford Health

Sources, Inc., 706 F.3d 864, 866-67 (7th Cir. 2013); Luttrell v. Nickel, 129 F.3d 933, 936

(7th Cir. 1997). However, at the court’s discretion, it may decide to help recruit counsel

to assist an eligible plaintiff who proceeds under the federal in forma pauperis statute. See

28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent an indigent civil

litigant pro bono publico.”)

       Plaintiff repeats the arguments he raised previously regarding his cognitive

challenges, adding that the complexity of this case is beyond his abilities, in particular

raising the difficulty he faces in retaining a medical expert. However, the court remains

unconvinced that litigating this lawsuit is beyond his capabilities. See Pruitt v. Mote, 503


                                              15
      Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 16 of 17




F.3d 647 (7th Cir. 2007) (en banc) (the central question in deciding whether to request

counsel for an indigent civil litigant is “whether the difficulty of the case–factually and

legally–exceeds the particular plaintiff’s capacity as a layperson to coherently present it to

the judge or jury himself”). Plaintiff’s submissions confirm that he is well-aware of the

facts and legal standards material to the claims upon which he is proceeding. Further, his

motions — in particular, his motions seeking a preliminary injunction — demonstrate his

ability to follow this court’s procedures and the Federal Rules of Civil Procedure, to write

well, and to apply the law to the facts of this case. That plaintiff has not been successful

to date is not a reason to infer he cannot litigate this case.       Furthermore, as to the

complexity of this case, and the difficulty he has experienced retaining an expert, nearly all

pro se litigants are untrained in the law and face similar challenges, many of them are raising

issues about medical care.

       There is no categorical rule that all prisoners challenging the adequacy of their

medical care are entitled to counsel, much less a medical expert. See Williams v. Swenson,

747 F. App’x 432, 434 (7th Cir. 2019) (affirming district court’s denial of request for

counsel in medical care case); Dobbey v. Carter, 734 F. App’x 362, 364 (7th Cir. 2018)

(same); Romanelli v. Suliene, 615 F.3d 847, 853 (7th Cir. 2010) (same). In this case in

particular, the law governing plaintiff’s claims is well established, and it is not clear yet

whether this case will turn on questions requiring medical expertise. See Redman v. Doehling,

751 F. App’x 900, 905 (7th Cir. 2018) (“Redman could litigate his claims himself because

they turned on historical facts as opposed to medical evidence”). That said, if it becomes

clear, upon reviewing the parties’ summary judgment submissions, that plaintiff needs an


                                              16
     Case: 3:18-cv-00304-wmc Document #: 64 Filed: 01/19/21 Page 17 of 17




expert to survive summary judgment or prove his claims at trial, the court would be willing

to consider recruiting a neutral expert to review his medical records and provide an opinion

about his treatment. Additionally, if this case proceeds to trial, the court may reconsider

plaintiff’s request, given the more complex challenges presented by a trial. Accordingly,

plaintiff’s request for assistance in recruiting counsel will be denied without prejudice.


                                          ORDER

       IT IS ORDERED that:

       (1)    Plaintiff Donovan Kroska-Flynn’s motion for a preliminary injunction (dkt.
              ##27, 38) is DENIED.

       (2)    Plaintiff’s motion for assistance in recruiting counsel (dkt. #42) is DENIED
              without prejudice.

       (3)    Plaintiff’s motion regarding discovery (dkt. #47) is DENIED in part and
              GRANTED in part as set forth above. Within two weeks: (1) defendants
              shall either produce the video footage of the April 25, 2017, incident
              capturing Kroska-Flynn’s fall, or confirm that it was overwritten subsequent
              to the writing of the incident report; and (2) defendants shall advise how
              soon it can produce to plaintiff any remaining, responsive emails and then
              fulfill that obligation, or confirm that all responsive emails have been
              produced.

       (4)    Plaintiff’s second motion to amend and supplement complaint (dkt. ##48,
              49) is DENIED.

              Entered this 19th day of January 2021.

                                    BY THE COURT:

                                    /s/

                                    WILLIAM M. CONLEY
                                    District Judge




                                             17
